Matter of Krane (2022 NY Slip Op 06677)





Matter of Krane


2022 NY Slip Op 06677


Decided on November 23, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 23, 2022

PM-197-22
[*1]In the Matter of Rachael Bari Levi Krane, an Attorney. (Attorney Registration No. 5486014.)

Calendar Date:November 14, 2022

Before:Clark, J.P., Pritzker, Ceresia, Fisher and McShan, JJ.

Rachael Bari Levi Krane, Baltimore, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Rachael Bari Levi Krane was admitted to practice by this Court in 2017 and lists a business address in Baltimore, Maryland with the Office of Court Administration. Krane now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Krane's application.
Upon reading Krane's affidavit sworn to July 15, 2022 and filed July 18, 2022, and upon reading the November 14, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Krane is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Clark, J.P., Pritzker, Ceresia, Fisher and McShan, JJ., concur.
ORDERED that Rachael Bari Levi Krane's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Rachael Bari Levi Krane's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Rachael Bari Levi Krane is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Krane is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Rachael Bari Levi Krane shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.